Citation Nr: 1214917	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine strain with spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from August to November 1996 and from July 2004 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2007 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent, effective October 24, 2007.  In a May 2009 rating decision, the RO granted an effective date of August 12, 2006 (the first day following the Veteran's separation from active service) for the 50 percent rating for the service-connected PTSD.  In the same rating decision, the RO increased the evaluation for the Veteran's low back disorder to 20 percent with an effective date of August 12, 2006.  

The record reflects that the Veteran failed to appear for a scheduled Travel Board hearing in December 2009. 
 
  
FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking or mood.

2.  For the period prior to March 27, 2009, the lumbar spine strain with spondylosis is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or any incapacitating episodes.

3.  From March 27, 2009, the Veteran's lumbar spine strain with spondylosis is manifested by forward flexion of the thoracolumbar spine of less than 30 degrees. 

 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).
  
2.  For the period prior to March 27, 2009, the criteria for an initial evaluation in excess of 20 percent for lumbar spine strain with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

3.  From March 27, 2009, the criteria for an initial evaluation of 40 percent for lumbar spine strain with spondylosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the claims arise from an appeal of the initial evaluations following the grant of service connection for the disorders.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  The Board notes that the Veteran failed to report for a VA psychiatric examination scheduled for March 2009.  However, as the Veteran did report to earlier VA examinations scheduled in conjunction with his appeal, the Board will proceed to evaluate the claim based on the existing evidence of record.  See 38 C.F.R. § 3.655 (2011).  The Board finds that the VA examinations are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities on appeal.  

Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  
  
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's PTSD and lumbar spine disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, where the appeal stems from the initial assignment of a disability rating, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

The Veteran seeks an initial increased rating for his service-connected PTSD, which has been rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Diagnostic Code 9411 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A global assessment of functioning score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Global assessment of functioning scores ranging between 61 to 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).

While the Rating Schedule indicates that the rating agency must be familiar with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, VA does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record.

As noted previously, the Veteran failed to report for a VA psychiatric examination scheduled for March 2009.  However, as he did report to earlier VA examinations scheduled in conjunction with his appeal, the Board will proceed with the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2011). 

On VA examination in October 2006, the Veteran reported that he was involved in daily combat action and that he experienced mortar attacks during his deployment to Iraq.  He complained of poor sleep, with about two hours of sleep a night.  He stated that he had nightmares every other night.  He stated that he was easily irritated and more verbally aggressive since he came back from Iraq.  He denied physical aggression.  He indicated that he felt disconnected from other people.  He also experienced a depressed mood with loss of libido.  He indicated that he has never been hospitalized.  He reported that he was not currently working because of his physical condition.  

Mental status evaluation revealed that the Veteran was appropriately dressed and groomed.  His speech was slow, but clear, coherent and goal-directed.  He was cooperative and answered questions in a candid and spontaneous manner.  He was alert and oriented to time, place and person.  His short-term memory and concentration were within normal limits.  His long-term memory was within normal limits.  His insight and judgment were appropriately developed.  He denied suicidal and homicidal ideation.  There was no evidence of any perceptual or thought disorder.  The diagnosis was PTSD and he was assigned a global assessment of functioning (GAF) score of 50.  The examiner commented that the Veteran was currently experiencing a mild level of impairment in social and occupational functioning.  

An April 2007 VA mental health medication management note revealed that the Veteran was well-groomed.  There were no abnormalities noted with respect to his behavior/psychomotor activity.  His speech was of a normal rate and tone.  He was cooperative towards the examiner.  His mood was variable/labile.  His affect was congruent to content.  He did not display any hallucinations.  His thought process was goal-oriented.  His thought content was appropriate.  He did not display any suicidal or homicidal ideation.  He was oriented to person, place, time and situation.  His short and long term memory was intact.  His concentration and attention were good.  His impulse control was good.  His insight was good.  His judgment was good.  His ability for abstract thinking was intact.  He reported getting four to six hours of sleep a night.  His appetite was adequate.  He was fatigued.  His interests were limited.  He was not irritable or angry.  Depressive/anxiety symptoms were absent.  He experienced nightmares and flashbacks.  He was assigned a GAF score of 51.  

A May 2007 VA mental health medication management note revealed that the Veteran's appearance was adequate.  His speech was spontaneous.  His attitude towards the examiner was cooperative.  His mood was anxious.  His affect was mildly constricted.  He did not display any hallucinations.  His thought process was linear.  His thought content was appropriate.  He did not have any suicidal or homicidal ideation.  His was oriented to person, place, time and situation.  His short and long term memory was intact.  His concentration and attention were good.  His impulse control was good.  His judgment was good.  His ability for abstract thinking was intact.  His described his sleep as variable.  His appetite was adequate.  He described his energy as variable.  His interests were limited.  He displayed irritability/anger.  Depressive/anxiety symptoms were present.  Nightmares and flashbacks were present.  

In a July 2007 VA treatment report, it was noted that the Veteran was seen for a medical review for PTSD.  Mental status examination revealed that the Veteran's appearance was adequate.  His speech was characterized as having limited spontaneity.  He was attentive toward the examiner.  His mood was variable/labile.  His affected was constricted and labile.  He did not describe any hallucinations.  His thought process was goal-directed.  His thought content was appropriate.  
     
A July 2007 VA mental health medication management note revealed that the Veteran's appearance was adequate.  His speech displayed limited spontaneity.  His attitude toward the examiner was attentive.  His mood was variable/labile.  His affect was constricted and labile.  He denied having any hallucinations.  His thought process was goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideation was absent.  He was oriented to person, place, time and situation.  His short and long term memory was intact.  His concentration/attention was good.  His impulse control was good.  His insight was good.  His judgment was good.  His ability for abstract thinking was intact.  He described his sleep as variable.  His appetite was adequate.  His energy was described as fatigued.  His interests were limited.  He did not display any irritability or anger.  Depressive/anxiety symptoms were present.  Nightmares and flashbacks were present.  A GAF score of 49 was assigned.  

In a subsequent July 2007 VA mental health medication management note, the Veteran's appearance was described as adequate.  His behavior/psychomotor activity were noted to be restless.  His speech displayed limited spontaneity.  His attitude toward the examiner was cooperative.  His mood was depressed and anxious.  His affect was mildly constricted.  He denied having any hallucinations.  His thought process was linear.  His thought content was appropriate.  Suicidal and homicidal ideation was absent.  He was oriented to person, place, time and situation.  His short and long term memory was intact.  His concentration/attention were good.  His impulse control was good.  His insight was good.  His judgment was good.  His ability for abstract thinking was intact.  His described his sleep as variable.  His appetite was adequate.  His energy was variable.  His interests were limited.  He displayed irritability/anger.  Depressive/anxiety symptoms were present.  Nightmares and flashbacks were present.  

In an August 2007 VA mental health medication management note, the Veteran's appearance was adequate.  His speech displayed limited spontaneity.  His attitude toward the examiner was attentive.  His mood was anxious.  His affect was mildly constricted.  He denied having any hallucinations.  His thought process was linear.  His thought content was appropriate.  Suicidal and homicidal ideation were absent.  He was oriented to person, place, time and situation.  His short and long term memory was intact.  His concentration /attention were good.  His impulse control was good.  His insight was good.  His judgment was good.  His ability for abstract thinking was intact.  His described his sleep as variable.  His appetite was adequate.  His energy was variable.  His interests were limited.  He displayed irritability/ anger.  Depressive/anxiety symptoms were present.  Nightmares and flashbacks were present.  

In a subsequent August 2007 VA mental health medication management note, the Veteran's appearance was noted to be adequate.  His speech displayed limited spontaneity.  His attitude toward the examiner was cooperative.  His mood was depressed and tearful.  His affect was mildly constricted.  He denied having any hallucinations.  His thought process was linear.  His thought content was appropriate.  Suicidal and homicidal ideation was absent.  He was oriented to person, place, time and situation.  His short and long term memory was intact.  His concentration /attention were good.  His impulse control was good.  His insight was good.  His judgment was good.  His ability for abstract thinking was intact.  He described his sleep as variable.  His appetite was adequate.  His energy was variable.  His interests were limited.  His irritability/ anger had improved.  Depressive/anxiety symptoms were present.  Nightmares and flashbacks were present.  

In an October 2007 VA mental health medication management note, the Veteran's appearance was adequate.  His speech displayed limited spontaneity.  His attitude toward the examiner was cooperative.  His mood was depressed.  His affect was mildly constricted.  He denied having any hallucinations.  His thought process was linear.  His thought content was appropriate.  Suicidal and homicidal ideation was absent.  He was oriented to person, place, time and situation.  His short and long term memory was intact.  His concentration/attention were good.  His impulse control was good.  His insight was good.  His judgment was good.  His ability for abstract thinking was intact.  He described his sleep as variable.  His appetite was adequate.  His energy was variable.  His interests were limited.  He displayed irritability/anger.  Depressive/anxiety symptoms were present.  Nightmares and flashbacks were present.  
    
An October 2007 statement was received from Z.W. who reported that the Veteran appeared to be paranoid all the time.  It was indicated that the Veteran felt that people were out to hurt him and that he hardly sleeps and stays up days at a time.

In an October 2007 statement, the Veteran's wife reported that the Veteran was short-tempered and didn't like go out with the family anymore.  She reported that the Veteran suffers from nightmares and gets about three hours of sleep a night 

On VA examination in October 2007, the Veteran reported that he was having a lot of stress and nightmares.  He stated that could not sleep.  He denied frank flashback symptoms.  He stated that sometimes he thinks he hears people mumbling but he cannot make out what they are saying.  He reports intrusive thoughts daily.  He reported that he did not like to drive or go out into crowds because of anxiety.  He felt isolated from his wife and children and this was causing marital problems.  He reported difficulty with irritability, but stated that he was able to control his anger and has not had any difficulties because of this.  He reported significant daily anxiety.  He experienced being startled to noises.  He reported checking the house for noises.  

Mental status examination revealed that Veteran was alert and oriented to personal information and place.  Temporal orientation was normal.  He provided an accurate history.  Insight was adequate.  Affect was blunted.  He became tearful when describing the impact that his difficulties were having on his marriage and family.  He demonstrated adequate attention and was not distractible.  His speech was spontaneous, fluent, grammatic and free of paraphasias.  His immediate, recent and remote memories were all within normal limits.  He was logical and goal oriented.  He reported dysphoria but not other symptoms of depression.  He denied suicidal or homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech or grandiosity noted.  There was no motor overactivity or restlessness noted.  There were no tics or odd motor behaviors noted.  The impression was PTSD, severe.  A GAF score of 40 was assigned.  The examiner noted that the severity of the Veteran's symptoms was worse than was observed in the October 2006 VA examination report.  At the present time, the examiner felt that the Veteran's psychiatric presentation resulted in a severe degree of impairment in social and occupational functioning.  His overall level of disability was severe.  

A February 2008 VA mental health medication management note revealed that the Veteran reported that he continued to have chronic PTSD symptoms.  He indicated that he had severe social and occupational dysfunction from his PTSD.  On mental status examination, his appearance was adequate.  His speech was spontaneous.  His attitude toward the examiner was cooperative.  His mood was variable/labile.  His affect was congruent to content.  He denied having any hallucinations.  His thought process was goal-oriented.  His thought content was appropriate.  Suicidal and homicidal ideation was absent.  He was oriented to person, place, time and situation.  His short and long term memory was intact.  His concentration/attention were good.  His impulse control was good.  His insight was good.  His judgment was good.  His ability for abstract thinking was intact.  He described his sleep as variable with four to six hours of sleep per night.  His appetite was poor.  His energy was fatigued.  His interests were limited.  He did not display irritability/anger.  Depressive/anxiety symptoms were present.  Nightmares and flashbacks were present.  A GAF score of 49 was assigned.  

From the foregoing, the evidence shows that the Veteran's PTSD is not manifested by more than occupational and social impairment with reduced reliability and productivity.  While the Veteran reported ongoing episodes of flashbacks, intrusive thoughts and difficulty sleeping, the evidence does not show that his PTSD caused obsessional rituals which interfered with routine activities.  There is no evidence of suicidal or homicidal ideation.  The VA examination reports as well as several VA treatment records show that his speech was not intermittently illogical, obscure, or irrelevant, and there was no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Further, there was no evidence of impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances.  Furthermore, except for a GAF score of 40 assigned by the VA examiner in October 2007, the rest of the GAF scores of record range from 49 to 51 which suggest serious to moderate symptoms.  These scores are consistent to the current 50 percent rating assigned for the Veteran's PTSD.  

The Board has considered the October 2007 VA examiner's GAF score of 40,  which can be indicative of some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  However, there is no explanation as to the basis of the examiner's conclusion that a GAF of 40 was warranted, and the reported symptomatology was not consistent with the assigned score.  The Board finds that throughout the entire appeal period, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking or mood.  Thus, entitlement to an initial increased rating for PTSD in excess of 50 percent is not warranted.

Lumbar Spine

The Veteran seeks an initial increased rating for his service-connected lumbar spine strain with spondylosis which has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 
§ 4.27. 

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003. 

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5237 is used for the evaluation of lumbosacral strain. 

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 10 percent evaluation is for assignment with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or with a combined range of motion not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 20 percent evaluation is for assignment when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is for assignment when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire spine. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. 

Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Another Diagnostic Code that could be applied in this case is Diagnostic Code 5243, used to evaluate intervertebral disc syndrome.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct. 

On VA examination in October 2006, the Veteran denied surgery or any injections to his lumbar spine.  He underwent physical therapy.  He denied the use of any assistive devices.  He complained of constant severe pain that did not radiate.  He indicated that he experiences flare-ups of pain when standing or sitting for more than 10 minutes or when taking the stairs.  He was not currently employed.  He reported that his condition affected his occupation in warehousing, handling materials and as a forklift operator.  Regarding activities of daily living, he stated that his condition has affected his ability to bathe, dress, toilet and put on his shoes.  It also interferes with his driving.  Recreationally, he was unable to participate in weight bearing activities.  

Physical examination of the lumbar spine revealed flexion was from 0 to 55 degrees.  Extension was from 0 to 22 degrees, with pain.  Lateral flexion to the left and the right was from 0 to 20 degrees, with pain.  Right and left rotation was from 0 to 26 degrees, with pain.  The examiner noted that range of motion was not additionally limited by pain, uncoordination, fatigue, weakness or lack of endurance following repetitive use.  The examination was positive for spasm of the lumbar spine and impaired vertebral muscles.  There was tenderness throughout.  Straight leg raises were negative for neurological complaints.  Neural motor strength was 5/5 with adequate bulk and tone.  Sensory was intact to light touch and vibration.  Deep tendon reflexes were 2+ and symmetrical.  Gait was antalgic.  X-ray of the lumbar spine was negative.  The diagnosis was lumbar spine strain, chronic.

On VA general examination in October 2006, neurological evaluation revealed that motor strength was 5/5 of both upper and lower extremities, bilaterally.  Sensory examination revealed good sensation to light touch.  Deep tendon reflexes were 2+ of upper and lower extremities, bilaterally.  Gait was normal.  
  
On VA examination in October 2007, the Veteran reported that he had back pain on a daily basis.  He was uncertain if the pain radiated or not.  He could walk a quarter of a mile slowly on level ground.  He stated that he experienced incapacitating episodes approximately once a week.  He denied having surgery on his back.  In his work activities, he experienced difficulty lifting and bending.  In his daily living, he eliminated sports and curtailed his physical activity.  He suffered from flare-ups as often as once or twice per week which could last up to two days and were characterized by increased pain.

Physical examination revealed that he experienced a minimal degree of pain on motion while getting on and off the examination table.  He could flex to 70 degrees, extend to 20 degrees, laterally flex to 15 degrees on both the right and left and rotate to 15 degrees, bilaterally.  The examiner noted that the range of motion, as measured, appeared to be pain-free and not additionally limited following repetitive use.  There was tenderness over the lumbar spine.  Straight leg raising was to 30 degrees on the right and to 45 degrees on the left.  Motor strength appeared decreased in both extension and flexion of the right knee, but sensory examination was normal.  Deep tendon reflexes were symmetrically absent at both the knees and ankles.  He walked with a limp on his right leg.  He was unable to stand on tiptoes or his right foot.  He had to brace himself while attempting these maneuvers.  It was noted that x-rays of the lumbar spine taken in August 2006 showed no abnormality.  The diagnosis was chronic lumbar strain.

On VA examination in March 27, 2009, the Veteran complained of constant pressure involving the entire low back, which tended to be exacerbated by prolonged sitting, standing or walking.  He denied radiation of pain into his legs, but he did state that the back affects his ability to walk at times.  He currently walked with the aid of a cane, which is reportedly secondary to his feet, ankles and his back.  He denied an incapacitating episodes in the past 12 months in which a physician has prescribed bedrest.  He had physical therapy at one point which he stated hurt more than helped.  He had been on various pain medications as well for the low back pain, but he denied a history of surgery or corticosteroid injections.  He reported that his activities of daily living were affected by his back condition in that he could do very little physical activity.  He indicated flare-ups which occurred up to four times a week and last two to three hours at a time.  During these flare-ups, he has limited range of motion and limited mobility.  The flare-ups seemed to be centered around activity.  He denied the requirement of any assistive devices for the back aside from having to ambulate with a cane.  

Physical examination of the thoracolumbar spine revealed that the Veteran was able to laterally flex 10 degrees to the right and the left, and rotate 20 degrees to the right and the left with end-of-range pain on each of these movements.  The examiner noted that the examination was difficult to complete because of the Veteran's instability, and therefore, the examiner was unable to assess flexion and extension as the Veteran was unable to perform these movements.  There was no evidence of spasm along the low back but there was tenderness along the L4-L5 spinous process.  Straight leg raising was negative bilaterally.  There were no obvious motor deficits in the lower extremities and no evidence of muscle atrophy.  Sensation appeared to be symmetric and normal in both lower extremities.  Knee jerks were 1+ and symmetric.  Ankle jerks were absent bilaterally.  The Veteran's gait was slow and antalgic, and he was unable to walk more than a few steps without the aid of his cane.  An MRI of the lumbar spine dated in January 2008 revealed ligamentum flavum hypertrophy at L1-L5.  There did not appear to be any compression of the thecal sac but there were some exiting nerve roots being compressed by the hypertrophy.  There was also evidence of a right lateral disk bulge at L4-L5.  The diagnosis was lumbar spondylosis with no objective evidence of lower radiculopathy.

After considering the medical evidence of record, the Board finds that the Veteran's service-connected lumbar spine strain with spondylosis does not warrant an initial rating in excess of 20 percent prior to March 27, 2009, but that as of VA examination on March 27, 2009, a 40 percent evaluation is warranted. 

Prior to March 27, 2009, the clinical evidence of record does not show forward flexion of the Veteran's lumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine - criteria that is required for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  At the October 2006 VA examination, forward flexion was to 55 degrees and at the October 2007 VA examination, forward flexion was to 70 degrees.  Moreover, the October 2006 and October 2007 examiners noted there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an evaluation in excess of a 20 percent rating for the period prior to March 27, 2009.

However, the March 2009 VA examiner noted that the Veteran was unable to perform forward flexion of his lumbar spine.  Thus, from the date of that examination, March 27, 2009, the Veteran is entitled to a 40 percent rating as his forward flexion was less than 30 degrees.  This is the maximum evaluation assignable for limitation of motion of the thoracolumbar spine.  Ankylosis was not shown at any time to warrant an even higher rating.  

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  No objective neurological abnormality has been identified on any of the VA examinations or other clinical evidence of record.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  

Moreover, while the Veteran complained of experiencing incapacitating episodes once a week on VA examination in October 2007, the medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician at any point during the course of the claim.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with regard to his disabilities and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

ORDER

An initial rating in excess of 50 percent for PTSD is denied.

Prior to March 27, 2009, an initial evaluation in excess of 20 percent for lumbar spine strain with spondylosis is denied.

From March 27, 2009, an initial evaluation of 40 percent for lumbar spine strain with spondylosis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


